DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8 and 11-21 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, detecting content currently displayed; generating a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability form a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content and the topics of the content.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
detecting content currently displayed is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of displayed content as claimed automates mental processes ordinarily performed by a human.  The limitation of generating a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content and the topics of the content, is a process that under its broadest reasonable interpretation, covers a mental process.  The generation of an index for content as claimed automates mental processes ordinarily performed by a human.  Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of electronic device and a screen.  The electronic device and the screen are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   Moreover, the limitation of displaying the dynamic index do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of an electronic device and a screen merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  Alternatively or additionally, the elements of displaying the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   King teaches displaying a dynamic list, where [0594] of King teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, Bataresh (US Pub. No. 2013/0177892 A1) teaches displaying the dynamic index at 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  [0137] expressly teaches a viewable index for a user.  Thus, a displayed index is updated by the user and it is therefore a displayed dynamic index is disclosed.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of a plurality of topics identified within the content.  This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of topics within content is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim recites the additional element of the dynamic index.  This limitation amounts to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   Bataresh (US Pub. No. 2013/0177892 A1) teaches a dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.
Thus, under its broadest reasonable interpretation, the claim covers concepts performed in the human mind, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.   This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of main and subtopics and associations with internal and external sources is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, claim covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 6, the claim recites wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Lynch establishes that these elements are well-understood routine and conventional at the 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.
As to claim 7, the claim recites receiving a swipe input on a current set of the dynamic index; and displaying, in response to receiving the swipe input, an alternative set of the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe.).  Moreover, Bataresh teaches a dynamic index as set forth at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to   Accordingly, the claim recites an abstract idea.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system – an electronic device comprising a display, memory and a processor.  The claim recites, in part, detect content currently displayed; generate a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability form a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content and the topics of the content.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
To this end, the limitation of detecting content currently displayed is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of displayed content as claimed automates mental processes ordinarily performed by a human.  The limitation of generating a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content and the topics of the content, is a process that under its broadest reasonable interpretation, covers a mental process.  The generation of an index for content as claimed automates mental processes ordinarily performed by a human.  Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of electronic device comprising a display, a memory and a processor coupled to the memory.  The electronic device comprising a display, a memory and a processor coupled to the memory is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   cause the display of the dynamic index does not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of an electronic device comprising a display, a memory and a processor coupled to the memory merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  Alternatively or additionally, the elements of cause the display of the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   King teaches displaying a dynamic list, where [0594] of King teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, Bataresh (US Pub. No. 2013/0177892 A1) teaches cause the display of the dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  [0137] expressly teaches a viewable index for a user.  Thus, a displayed index is updated by the user and it is therefore a displayed dynamic index is disclosed.
Thus, under its broadest reasonable interpretation, the claim covers a mental process, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the Mental processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of a plurality of topics identified within the content.  This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of topics within content is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.

Further, the claim recites the additional element of the dynamic index.  This limitation amounts to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   Bataresh (US Pub. No. 2013/0177892 A1) teaches a dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.
Thus, under its broadest reasonable interpretation, the claim covers concepts performed in the human mind, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 12, the claim recites wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.   This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of main and subtopics and associations with internal and external sources is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 

As to claim 13, the claim recites wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Lynch establishes that these elements are well-understood routine and conventional at the following passages: ([0046] of Lynch teaches "In block 324, the search program may display a summary of the information contained in a link when a user moves their cursor over the listed document… when a user hovers their cursor over a particular link to a document, then a summary of the information contained in that document appears on screen in the active window."   Here, a summary is generated that corresponds to a link in the list, this is interpreted as generating a description corresponding to a topic in the dynamic index, because the link represents a topic.).  Moreover, Bataresh teaches a dynamic index as set forth at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.
receiving a swipe input on a current set of the dynamic index; and displaying, in response to receiving the swipe input, an alternative set of the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe.).  Moreover, Bataresh teaches a dynamic index as set forth at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, in part, detect content currently displayed; generate a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content and the topics of the content.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
detect content currently displayed is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of displayed content as claimed automates mental processes ordinarily performed by a human.  The limitation of generate a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content and the topics of the content, is a process that under its broadest reasonable interpretation, covers a mental process.  The generation of an index for content as claimed automates mental processes ordinarily performed by a human.  Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a non-transitory computer readable storage medium, a processor, and an electronic device.  The non-transitory computer readable storage medium, a processor, and an electronic device is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   Moreover, the limitation of display the dynamic index does not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of an non-transitory computer readable storage medium, a processor, and an electronic device merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  Alternatively or additionally, the elements of display of the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   King teaches displaying a dynamic list, where [0594] of King teaches that the items 415 of the information display region 410 (e.g. the items that comprise display of the dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  [0137] expressly teaches a viewable index for a user.  Thus, a displayed index is updated by the user and it is therefore a displayed dynamic index is disclosed.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the mental processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command compnses a standard set of commands and additional keywords extracted from the text.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step , wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.).  Accordingly, the claim recites an abstract idea.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command compnses a standard set of commands and additional keywords extracted from the text.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor.  The processor is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application. 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Liu establishes that these elements are well-understood routine and conventional at the following passages: Liu teaches wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread ([0022] teaches "analyzer 106 can use latent Dirichlet allocation (LDA) to infer a set of topics over a pool of content items 104."  A set of topics is recognized as a topic distribution.  This spread of topics is determined over a pool of content items, where the content has at least one page.  The distribution is determined from the content for each topic, so it is incremental, and it is based on an LDA analysis/spread.).  Accordingly, the claim recites an abstract idea.
 wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Bonchi teaches wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors ([0071] teaches "use a text classifier to project each document into a space of topics (100 distinct topics), and then use as d(*,*) the Euclidean distance between the topic vectors."  Here, topic vectors are defined, and a Euclidian distance is calculated.  The topic vectors represent the topics, the topic vectors are recognized as user vectors.  The Euclidian distance is the distance between the vectors and the respective topics.).  Accordingly, the claim recites an abstract idea.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the generating of the dynamic index is further based on content semantics.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood,  wherein the generating of the dynamic index is further based on content semantics ([0064] teaches "The method 200 starts with semantic indexing in order to generate an index of classified text objects."  Semantic indexing is recognized as using semantics of content – the text objects – to generate an index.  The index is dynamic because it is updated as set forth in [0065].).
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of maintaining a topic vector extracted index describing semantic linkages between contents.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Mansour teaches maintaining a topic vector extracted index describing semantic linkages between contents ([0042] teaches "the weighted inverted index 506 is depicted as a column of words, each word having an associated weighted vector (or list) of topics."  This weighted inverted index is a topic vector extracted index, because each word has a set of topics as a weighted vector/list of topics.  Thus, the words are the contents and the associated topics are semantic linkages.).  Accordingly, the claim recites an abstract idea.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pub. No. 2011/0043652) in view of Singh (US Pub. No. 2015/0312603 A1), and further in view of Akbacak et al. (US Pub. No. 2015/0370787 A1).
As to claim 1, King teaches a method for automatically generating a dynamic (list) for a content displayed on an electronic device, the method comprising: 
detecting, by the electronic device, a content currently displayed on the electronic device ([0590] teaches that the system monitors the received text (content) as the user provides the text.  Further, [0587] teaches that "text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard."  This is recognized as currently displayed text.  [0586] teaches the display 400 is provided by a word processing application of a computing device, and therefore teaches an electronic device.)
generating, by the electronic device, the dynamic (list) for the content ([0596] teaches "the system has selected the text "Stan Lee" 460 in the third sentence. The system displays information relevant to the selected text as item 415c in the information display region 410."  Here, the display region contains a dynamic list which includes information relating to the content "Stan Lee," as shown in FIG. 4. The list is dynamic, because as stated at [0594], "the system displays the items 415 in the information display region 410 in reverse order of their corresponding query formation time, with the most recently formed at the top of the information display region 410."  The queries are based on the user entered text ([0590], [0591]).) and 
displaying, by the electronic device, the dynamic (list) on a screen of the electronic device ([0594] teaches that the items 415 of the information display region 410 (e.g. the items that 
King teaches a dynamic list ([0594] teaches a list that changes over time) but does not expressly disclose an index; further King does not expressly disclose: 
generating an index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content, and the topics of the content.
	However, Singh teaches generating an index for the content ([0037] teaches "When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors."  The similar media titles displayed in a selection window as recommendations is a list for the content.  The media title is recognized as the claimed content.  These similar media titles recommended are an index for the content because they are of other available media titles related to the media title content.) based on a continuously updated state transition probability matrix comprising entries corresponding to the content ([0038] teaches "the probability of a user interacting with a particular media title after an interaction with a source title may be estimated through Markov chain state transition probabilities."  [0038] teaches that "a Markov chain represents a discrete-time process involving a system which is in a certain state at each step, with the state changing randomly between the steps. The steps may represent moments in time, but can refer also to physical distance, number of iterations, or any other discrete measurement. The Markov property states that the conditional probability distribution for the system at the next step (and all future steps) depends only on the current state of the system."  This teaches that a probability of a user interacting with a particular media title is based on Markov chain.  A Markov chain is recognized as a continuously updated transition state probability matrix.  This is because the Markov chain changes with time.  Since the Markov chain state probabilities are used to estimate the probability of a user interacting , each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content, and the topics of the content ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a transition probability from a current title to a next title.  These titles are interpreted as including topics, so the transition probability is from a current topic (the source title topic) to a next topic (the selected topic).  The probabilities are based on a source media title, which is recognized as a type of content.  Further, [0032] teaches "a media library of thousands of media titles that may be subdivided into genres."  The titles are divided into types, so the probability of transitioning from source title to a selected title is also based on a type of content.)
King and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).
King, as modified, does not expressly teach that the entries are based on a knowledge graph of a specific user and a reading pattern of the user.  However, Akbacak teaches entries are based on a knowledge graph of a specific user ([0102] teaches "In one embodiment, once a knowledge source is personalized (such as by mapping session logs to entities or entity-entity pairs in a knowledge graph), statistics may be collected about switching from one intent to another intent, or from one domain to another domain. The statistics may be represented in the knowledge source as additional transitions; for example, a probability of a user staying in one genre of music search vs. switching to another genre."  This teaches using a personalized knowledge graph, and then a reading pattern of the user ([0055] teaches "For example, suppose user history information includes a query log that has one or more sessions of user-submitted queries between a user and a personal assistant application operating on a mobile device, with each session including a sequence of queries….Using example personalized knowledge source 300, a set of intent transition probabilities may be determined, based on these sequences of queries. In particular, portion 305 corresponds to a first intent based on a first user-interaction event (the user submitted query related to the director of a movie--i.e. "Who is the director of Life is Beautiful?"). Portions 315, 325, and 335, each correspond to a second intent based on a second user interaction occurring subsequent to the first user interaction event in a session. Here, let portions 315, 325, and 335 correspond to the subsequently submitted queries about the director's nationality, the cast, and awards, respectively. Therefore the transition probabilities associated with arrows 310, 320, and 330 may be determined as 0.3 (i.e. in three out of ten sessions, the next query was about the director's nationality), 0.5 (i.e. the next query was about the cast five times out of the ten sessions), and 0.2 (the next query was about awards in two out of the 10 sessions). These transition probabilities (0.5, 0.3, and 0.2) may be used for an intent sequences model."  This teaches generation of transition probabilities based on a query history of the user; the query history is recognized as a reading pattern because the user is interpreted as reading the submitted queries.  The transition probabilities are the entries.)
King, as modified, and Akbacak are combinable because they are directed to content retrieval (King [0019], Akbacak [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akbacak and modify the system as taught by King, to incorporate the above-cited limitations as taught by Akbacak with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to determine a likelihood of transitioning from a first interaction to a second interaction (Akbacak [0016]).

wherein the dynamic (list) comprises a plurality of topics identified within the content (As shown in FIG. 4, the content 405 includes Marvel Comics and 1960s.  The index 410 comprises information regarding Comics and 1960s, which are interpreted as multiple topics identified within the content.). 
King teaches a dynamic list, but does not expressly disclose an index.  
However, Singh teaches an index (at [0037], titles recommended are recognized as an index.).
King, as modified, and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).

As to claim 8, King teaches an electronic device for automatically generating a dynamic index for a content, the device comprising: 
a display ([0586] teaches the display 400 is provided by a word processing application of a computing device.);
a memory ([0633] teaches memory);
a processor coupled to the memory ([0633] teaches memory and a processor), wherein the processor is configured to:
detect a content currently displayed on the display ([0590] teaches that the system monitors the received text (content) as the user provides the text.  Further, [0587] teaches that "text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard."  This is recognized as currently displayed text.  [0586] teaches the display 400 is provided by a word processing application of a computing device, and therefore teaches an electronic device.)
generate a dynamic (list) for the content ([0596] teaches "the system has selected the text "Stan Lee" 460 in the third sentence. The system displays information relevant to the selected text as item 415c in the information display region 410."  Here, the display region contains a dynamic list which includes information relating to the content "Stan Lee," as shown in FIG. 4. The list is dynamic, because as stated at [0594], "the system displays the items 415 in the information display region 410 in reverse order of their corresponding query formation time, with the most recently formed at the top of the information display region 410."  The queries are based on the user entered text ([0590], [0591]).) and 
cause the display to display the dynamic (list) on a screen of the electronic device ([0594] teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, [0587] teaches that the display includes a text information display region 410 that displays text provided by a user.  [0586] teaches the display 400 is provided by a word processing application of a computing device.).
King teaches a dynamic list ([0594] teaches a list that changes over time) but does not expressly disclose an index; further King does not expressly disclose: 
generate an index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content, and the topics of the content.
	However, Singh teaches generate an index for the content ([0037] teaches "When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors."  The similar media titles displayed in a selection window as recommendations is a list for the content.  The media title is recognized as the claimed content.  These similar media titles recommended are an index for the content because they are of other available media titles related to the media title content.) based on a continuously updated state transition probability matrix comprising entries corresponding to the content ([0038] teaches "the probability of a user interacting with a , each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content, and the topics of the content ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a transition probability from a current title to a next title.  These titles are interpreted as including topics, so the transition probability is from a current topic (the source title topic) to a next topic (the selected topic).  The probabilities are based on a source media title, which is recognized as a type of content.  Further, [0032] teaches "a media library of thousands of media titles that may be subdivided into genres."  The titles are divided into types, so the probability of transitioning from source title to a selected title is also based on a type of content.).
King and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   

King, as modified, does not expressly teach that the entries are based on a knowledge graph of a specific user and a reading pattern of the user.  However, Akbacak teaches entries are based on a knowledge graph of a specific user ([0102] teaches "In one embodiment, once a knowledge source is personalized (such as by mapping session logs to entities or entity-entity pairs in a knowledge graph), statistics may be collected about switching from one intent to another intent, or from one domain to another domain. The statistics may be represented in the knowledge source as additional transitions; for example, a probability of a user staying in one genre of music search vs. switching to another genre."  This teaches using a personalized knowledge graph, and then collecting statistics about switching from one user intent to another.  The fact that this knowledge graph is personalized teaches that the knowledge graph is for a specific user.  The statistics are entries that represent a transition probability.) and a reading pattern of the user ([0055] teaches "For example, suppose user history information includes a query log that has one or more sessions of user-submitted queries between a user and a personal assistant application operating on a mobile device, with each session including a sequence of queries….Using example personalized knowledge source 300, a set of intent transition probabilities may be determined, based on these sequences of queries. In particular, portion 305 corresponds to a first intent based on a first user-interaction event (the user submitted query related to the director of a movie--i.e. "Who is the director of Life is Beautiful?"). Portions 315, 325, and 335, each correspond to a second intent based on a second user interaction occurring subsequent to the first user interaction event in a session. Here, let portions 315, 325, and 335 correspond to the subsequently submitted queries about the director's nationality, the cast, and awards, respectively. Therefore the transition probabilities associated with arrows 310, 320, and 330 may be determined as 0.3 (i.e. in three out of ten sessions, the next query was about the director's nationality), 0.5 (i.e. the next query was about the cast five times out of the ten sessions), and 0.2 (the next query was about awards in two out of the 10 sessions). These transition probabilities (0.5, 0.3, and 0.2) may be used for an intent sequences model."  This teaches generation of transition probabilities based on a query history of the user; the query history is 
King, as modified, and Akbacak are combinable because they are directed to content retrieval (King [0019], Akbacak [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akbacak and modify the system as taught by King, to incorporate the above-cited limitations as taught by Akbacak with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to determine a likelihood of transitioning from a first interaction to a second interaction (Akbacak [0016]).

As to claim 11, King teaches wherein the dynamic (list) comprises a plurality of topics identified within the content (As shown in FIG. 4, the content 405 includes Marvel Comics and 1960s.  The index 410 comprises information regarding Comics and 1960s, which are interpreted as multiple topics identified within the content.).
King teaches a dynamic list, but does not expressly disclose an index.  
However, Singh teaches an index (at [0037], titles recommended are recognized as an index.).
King, as modified, and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).

As to claim 15, King teaches at least one non-transitory computer readable storage medium for storing a computer program of instructions configured to be readable by at least one processor ([0633] teaches a computer readable storage medium for storing instructions readable by a processor) for instructing the at least one processor to execute a computer process for performing functions of: 
detect a content currently displayed on the electronic device ([0590] teaches that the system monitors the received text (content) as the user provides the text.  Further, [0587] teaches that "text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard."  This is recognized as currently displayed text.  [0586] teaches the display 400 is provided by a word processing application of a computing device, and therefore teaches an electronic device.)
generate a dynamic (list) for the content ([0596] teaches "the system has selected the text "Stan Lee" 460 in the third sentence. The system displays information relevant to the selected text as item 415c in the information display region 410."  Here, the display region contains a dynamic list which includes information relating to the content "Stan Lee," as shown in FIG. 4. The list is dynamic, because as stated at [0594], "the system displays the items 415 in the information display region 410 in reverse order of their corresponding query formation time, with the most recently formed at the top of the information display region 410."  The queries are based on the user entered text ([0590], [0591]).) and 
display the dynamic (list) on a screen of the electronic device ([0594] teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, [0587] teaches that the display includes a text information display region 410 that displays text provided by a user.  [0586] teaches the display 400 is provided by a word processing application of a computing device.).
King teaches a dynamic list ([0594] teaches a list that changes over time) but does not expressly disclose an index; further King does not expressly disclose: 
generate an index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content, and the topics of the content.
generate an index for the content ([0037] teaches "When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors."  The similar media titles displayed in a selection window as recommendations is a list for the content.  The media title is recognized as the claimed content.  These similar media titles recommended are an index for the content because they are of other available media titles related to the media title content.) based on a continuously updated state transition probability matrix comprising entries corresponding to the content ([0038] teaches "the probability of a user interacting with a particular media title after an interaction with a source title may be estimated through Markov chain state transition probabilities."  [0038] teaches that "a Markov chain represents a discrete-time process involving a system which is in a certain state at each step, with the state changing randomly between the steps. The steps may represent moments in time, but can refer also to physical distance, number of iterations, or any other discrete measurement. The Markov property states that the conditional probability distribution for the system at the next step (and all future steps) depends only on the current state of the system."  This teaches that a probability of a user interacting with a particular media title is based on Markov chain.  A Markov chain is recognized as a continuously updated transition state probability matrix.  This is because the Markov chain changes with time.  Since the Markov chain state probabilities are used to estimate the probability of a user interacting with the content, these Markov chain state probabilities correspond to the content.), each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content, and the topics of the content ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a transition probability from a current title to a next title.  These titles are interpreted as including topics, so the transition probability is from a current topic (the source title topic) to a next topic (the selected topic).  The probabilities are based on a source media title, which is recognized as a type of content.  Further, [0032] teaches "a media 
King and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).
King, as modified, does not expressly teach that the entries are based on a knowledge graph of a specific user and a reading pattern of the user.  However, Akbacak teaches entries are based on a knowledge graph of a specific user ([0102] teaches "In one embodiment, once a knowledge source is personalized (such as by mapping session logs to entities or entity-entity pairs in a knowledge graph), statistics may be collected about switching from one intent to another intent, or from one domain to another domain. The statistics may be represented in the knowledge source as additional transitions; for example, a probability of a user staying in one genre of music search vs. switching to another genre."  This teaches using a personalized knowledge graph, and then collecting statistics about switching from one user intent to another.  The fact that this knowledge graph is personalized teaches that the knowledge graph is for a specific user.  The statistics are entries that represent a transition probability.) and a reading pattern of the user ([0055] teaches "For example, suppose user history information includes a query log that has one or more sessions of user-submitted queries between a user and a personal assistant application operating on a mobile device, with each session including a sequence of queries….Using example personalized knowledge source 300, a set of intent transition probabilities may be determined, based on these sequences of queries. In particular, portion 305 corresponds to a first intent based on a first user-interaction event (the user submitted query related to the director of a movie--i.e. "Who is the director of Life is Beautiful?"). Portions 315, 325, and 335, each correspond to a second intent based on a 
King, as modified, and Akbacak are combinable because they are directed to content retrieval (King [0019], Akbacak [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akbacak and modify the system as taught by King, to incorporate the above-cited limitations as taught by Akbacak with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to determine a likelihood of transitioning from a first interaction to a second interaction (Akbacak [0016]).

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and further in view of Lynch et al. (US Pub. No. 2005/0177805 A1).
As to claim 5, King, as modified, does not expressly teach wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.
However, Lynch teaches wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source ([0040] teaches "The engine may insert links and 
King, as modified, and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

As to claim 6, King, as modified, does not expressly teach wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
Lynch teaches wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index ([0046] teaches "In block 324, the search program may display a summary of the information contained in a link when a user moves their cursor over the listed document… when a user hovers their cursor over a particular link to a document, then a summary of the information contained in that document appears on screen in the active window."   Here, a summary is generated that corresponds to a link in the list, this is interpreted as generating a description corresponding to a topic in the dynamic index, because the link represents a topic.).- 28 -0203-1943 (YPF201605-0012/USDMC) 
King, as modified, and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).

The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

As to claim 12, King, as modified, does not expressly teach wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.
Lynch teaches wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source ([0040] teaches "The engine may insert links and pointers into the representation to known similar topics and information."  This teaches that the links represent a plurality of topics.  Here a subtopic is interpreted as a second topic. [0042] teaches "The generated links provide links to information, such as documents, products, stored URLs, etc., stored locally on the user's hard drive as well as information stored on one or more servers in a remote network."  This teaches that the plurality of links relate to topics, and that the links are associated with a user's hard drive (internal source) and a server (external source).)  
King, as modified, and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
However, Lynch teaches wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index ([0046] teaches "In block 324, the search program may display a summary of the information contained in a link when a user moves their cursor over the listed document… when a user hovers their cursor over a particular link to a document, then a summary of the information contained in that document appears on screen in the active window."   Here, a summary is generated that corresponds to a link in the list, this is interpreted as generating a description corresponding to a topic in the dynamic index, because the link represents a topic.).- 28 -0203-1943 (YPF201605-0012/USDMC) 
King and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and further in view of Parker et al. (US Pub. No. 2016/0202868 A1).
As to claim 7, King in view of Singh discloses a dynamic index (King teaches a dynamic list ([0594] teaches a list that changes over time) and Singh teaches an index (at [0037], titles recommended are recognized as an index.).  However, King, as modified, does not expressly disclose receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set.
 receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe.). 
King, as modified, and Parker are combinable because they are directed to content display (King [0586], Parker [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Parker.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Parker [0003]).

As to claim 14, King in view of Singh discloses a dynamic index (King teaches a dynamic list ([0594] teaches a list that changes over time) and Singh teaches an index (at [0037], titles recommended are recognized as an index.).   However, King, as modified, does not expressly disclose receive a swipe input on a current set; and cause the display to display, in response to receiving the swipe input, an alternative set.
However, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe.). 
King, as modified, and Parker are combinable because they are directed to content display (King [0586], Parker [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Parker.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Parker [0003]).

s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and further in view of Won et al. (US Pub. No. 2014/0100850 A1).
As to claim 16, King, as modified, does not expressly disclose performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command comprises a standard set of commands and additional keywords extracted from the text.
However, Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.)
King, as modified, and Won are combinable because they are directed to content display (King [00586], Won [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Won.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Won [0009]).

As to claim 17, King, as modified, does not expressly disclose performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command comprises a standard set of commands and additional keywords extracted from the text.
performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.)
King, as modified, and Won are combinable because they are directed to content display (Lynch [00586], Won [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Won.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Won [0009]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and further in view of Liu et al. (US Pub. No. 2012/0089621 A1), referred to herein after as "Liu II."
As to claim 18, King, as modified, does not expressly teach wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread.
However, Liu II teaches wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread ([0022] teaches "analyzer 106 can use latent Dirichlet allocation (LDA) to infer a set of topics over a pool of content items 104."  A set of topics is recognized as a topic distribution.  This spread of topics is determined over a pool of content items, where the content has at least one page.  The distribution is 
King, as modified, and Liu II are combinable because they are directed to content display (King [00586], Liu II [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread as taught by Liu II.   
The suggestion/motivation for doing so would have been to allow user of King to allow web pages ranked highly by the initial stationary probability distribution to remain highly ranked. (Liu II [0015]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and Bonchi et al. (US Pub. No. 2010/0114929 A1).
As to claim 19, King, as modified, does not expressly teach wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors.
However, Bonchi teaches wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors ([0071] teaches "use a text classifier to project each document into a space of topics (100 distinct topics), and then use as d(*,*) the Euclidean distance between the topic vectors."  Here, topic vectors are defined, and a Euclidian distance is calculated.  The topic vectors represent the topics, the topic vectors are recognized as user vectors.  The Euclidian distance is the distance between the vectors and the respective topics.)
King, as modified, and Bonchi are combinable because they are directed to content display (King [00586], Bonchi [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as 
The suggestion/motivation for doing so would have been to allow user of King to limit the documents that are returned from the input query. (Bonchi [0017]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and Papadopoullos et al. (US Pub. No. 2015/0254230 A1).
As to claim 20, King, as modified, does not expressly teach wherein the generating of the dynamic index is further based on content semantics.
However, Papadopoullos teaches wherein the generating of the dynamic index is further based on content semantics ([0064] teaches "The method 200 starts with semantic indexing in order to generate an index of classified text objects."  Semantic indexing is recognized as using semantics of content – the text objects – to generate an index.  The index is dynamic because it is updated as set forth in [0065].)
King, as modified, and Papadopoullos are combinable because they are directed to content display (King [00586], Papadopoullos [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate wherein the generating of the dynamic index is further based on content semantics as taught by Papadopoullos.   
The suggestion/motivation for doing so would have been to allow user of King to user to extend or refine his/her search within the results given by the original search. (Papadopoullos [0036]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and Mansour et al. (US Pub. No. 2016/0232157 A1).
As to claim 21, King, as modified, does not expressly teach maintaining a topic vector extracted index describing semantic linkages between contents.
maintaining a topic vector extracted index describing semantic linkages between contents ([0042] teaches "the weighted inverted index 506 is depicted as a column of words, each word having an associated weighted vector (or list) of topics."  This weighted inverted index is a topic vector extracted index, because each word has a set of topics as a weighted vector/list of topics.  Thus, the words are the contents and the associated topics are semantic linkages.)
King, as modified, and Mansour are combinable because they are directed to content display (King [00586], Mansour [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate semantic linkages between contents as taught by Mansour.   
The suggestion/motivation for doing so would have been to allow user of King to increase scalability of the graphical structure. (Mansour [0023]).


Response to Arguments
With regard to the rejection under Section 101, Applicant points out that the claims recite "generating, by the electronic device, a dynamic index for the content based on a continuously update state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content, and the topics of the content."  Then the Applicant argues that the Office Action breaks out elements of features of sub-features recited in the claims and asserts that each of the separately recites a judicial exception.  As stated in the final Office Action, "the claim recites, in part, detecting content currently displayed; generating a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability form a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content or the topics of the content.  Each of these limitations, as drafted, describe a process that under its 
In response, Examiner respectfully submits that the recited limitations have been considered.  Examiner notes that Applicant has amended the claims and the currently recited limitations have been addressed in the current Office Action.  Examiner has considered the limitations pointed out by Applicant but these limitations are Abstract ideas and the remaining limitations are insignificant extra-solution activity that does not amount to significantly more than the judicial exceptions.  The limitation of "detecting content currently displayed," covers a mental process because this limitation recites a concept ordinarily performed in the human mind.  The additional limitations of "by the electronic device" amounts to insignificant extra solution activity such that these elements are recited as generic computer components that do not integrate the abstract idea into a practical application.  With regard to the limitation of "generating … a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content, and the topics of the content," this limitation is also abstract idea because it is a mental process.  For example, the human mind could perform a mental analysis that generates an index for content based on a continuously updated matrix including entries representing a transition probability from a current topic to a next topic.  This analysis could also be based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content and topics of the content.  The limitation of using an electronic device is a generic computer component which uses a computer as a tool to perform the abstract idea and does not amount to significantly more than the abstract idea.  With regard to Applicant's arguments regarding the use of a matrix and calculation of a state transition probability, these features are mental processes. The use of the electronic device and screen results in the use of generic computer components to perform the abstract idea, which makes up the rest of the claim, and is not significantly more than the abstract ideas themselves.  Examiner has addressed the entire claim as a whole in the rejection.
With regard to the 103 rejection, Applicant has restated claim 1, as amended.  Applicant first submits that King as modified by Singh and Liu does not disclose or suggest generating, by the 
Further, King, as modified, teaches generating, by the electronic device, a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a type of the content, and the topics of the content.  King teaches generating, by the electronic device, the dynamic list for the content.  At [0596], the entered text "Stan Lee," is provided as shown in FIG. 4. "Stan Lee" "is the content.  The list is dynamic, because as stated at [0594], "the system displays the items 415 in the information display region 410 in reverse order of their corresponding query formation time, with the most recently formed at the top of the information display region 410."  As shown with respect to item 415c, a Wikipedia article regarding Stan Lee is displayed in the panel 410.
Applicant asserts that King does not consider a  probability of transitioning from a current topic to a next topic.  However, Singh clearly teaches this aspect.  [0038] teaches the probability of a user interacting with a particular media title after interaction with a source title may be estimated by Markov state transition probabilities.  Then [0038] further teaches that the transition matrix is continuously updated because a Markov chain is used, which represents a discrete-time process involving a system in a certain state for each step.  Thus, the probabilities are specific to each step.   Although Applicant asserts that Singh does not teach that these transition probabilities are representative of a probability of transitioning from a current topic to a next topic, each title is interpreted as including at least one topic.  The title is also a type of content.  Thus, a probability of 
The remaining limitations including being based on a knowledge graph of the user and the reading pattern of the user are moot in view of the new grounds of rejection to Akbacak et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469) 295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                            /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169